DETAILED ACTION
In application filed on 06/21/2019, Claims 1-21 are pending. Claims 1-21 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “additional channel” in Claim 13; “stabilizer” in Claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, Claim 12 recites the limitation “hydrophobic pillars” in line 3 of the Claim limitations. There is insufficient antecedent basis for this limitation in the claim. For expedited examination purposes, “hydrophobic pillars” is interpreted as “hydrophilic pillars”. 
Regarding Claim 15, the term “stabilizer” is not clear. The term “stabilizer” is not defined by the claim and the specification does not provide support on what “stabilizer” is.   Applicant does not provide clarification on what “stabilizer” entails.  Therefore, for the purpose of expedited examination, “stabilizer” is interpreted as “any embodiment 
Regarding claim 19 and 20, the term “quality” is not clear. The term “quality” is not defined by the claim and the specification does not provide support on what “quality” is.   Applicant does not provide clarification on what “quality” entails.  Therefore, for the purpose of expedited examination, “quality” is interpreted as “any characteristic”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 16 and 19-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Perrault. JR. et al. [US20150328637A1, hereinafter ‘Perrault’]. 

Regarding Claim 1, Perrault teaches a micro-fluidic device to sort out objects from a liquid stream, the device comprising:

a second channel [Para 0116; Fig. 5A, refs. 514,516] comprising a second liquid [Para 0116, ‘fluid flows into the bubble jet side passage 514’] and the first liquid [Para 0116, ‘fluid  from channel 330 flows into the bubble jet side passage 514’; Para 0076, ‘fluidic sample including, for example, particles or cells, therethrough’], 
and
a third channel [Fig. 5A, refs. 22a and 22b];
wherein the second channel [Para 0116; Fig. 5A, refs. 514,516, 512, 514]  is connected [Fig.5A, as structurally arranged’] to the first channel [Para 0076, 0116; Fig. 5A, ref. 330 ;Para 0116, ‘fluid  from channel 330 flows into the bubble jet side passage 514’]; 
wherein the first channel and the second channel channels are positioned [Fig. 5A,’ as structurally arranged’] such that a jet flow [Para 0009, ‘a bubble jet actuator in fluid communication with the microfluidic channel for deflecting a particle from the stream in the channel’] coming from the second channel [ Para 0106, ;Fig. 6A-C], ref. 514] can deflect objects in the first liquid [ Para 0107, Fig. 6A-C, ref. 330] into the third channel [Para 0105-0108; Fig. 6A-C]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting a bubble jet actuator [Fig. 6A-C, ref. 510] in fluid communication with the microfluidic channel for deflecting a particle from the stream in the channel [Para 0009], to channel fluid from the primary microfluidic channel to the second branch [Fig. 6A-C, ref.22b, ‘as delineated by the arrows; Para 0105-0108]. Please see MPEP 2114(II) for further details.

wherein the second liquid may be the same as  [Para 0116, ‘fluid  from channel 330 flows into the bubble jet side passage 514’], or different from the first liquid (this limitation is interpreted as optional), and
wherein the micro-fluidic device [Abstract] is adapted for generating the jet flow [Para 0009, ‘a bubble jet actuator in fluid communication with the microfluidic channel for deflecting a particle from the stream in the channel’] in the second liquid [ Para 0106, ;Fig. 6A-C], ref. 514]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the bubble jet actuator of the particle sorting system 100 [Fig. 5A] to increase the pressure within the side chamber 516 causing a transient discharge of liquid from the first side passage 514, as indicated by the arrow [Para 0106]. Please see MPEP 2114(II) for further details.

Regarding Claim 2, Perrault teaches the micro-fluidic device according to claim 1, the further comprising a heater [Abstract, Para 0095, 0100 fig. 5A, ref. 512, ‘heating , elements’] adapted for generating at least one microbubble [Abstract, ‘trapped air bubble’; Para 0095, 0100, vapor bubble nucleation] in the second liquid [Para 0116, ‘fluid  from channel 330 flows into the bubble jet side passage 514’] for generating the jet flow [Para 0009, ‘a bubble jet actuator in fluid communication with the microfluidic channel for deflecting a particle from the stream in the channel] from the second channel [ Para 0116, ref. 514]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the heating element 512, included in Please see MPEP 2114(II) for further details.

Regarding Claim 3, Perrault teaches the micro-fluidic device according to Claim 1, wherein the second liquid [Para 0116, ‘fluid from channel 330 flows into the bubble jet side passage 514’] is the same as the first liquid [Para 0116, ‘fluid from channel 330 flows into the bubble jet side passage 514’; Para 0076, ‘fluidic sample including, for example, particles or cells, therethrough’].

Regarding Claim 4, Perrault teaches the micro-fluidic device according to claim 1, furthermore comprising a feedback loop [Para 0093, Fig. 4, association of  refs. 331, 314, 333, 314a, 334], wherein the feedback loop comprises an optical detector [Para 0004, ‘for determining (such as optical absorption, fluorescent intensity, size etc.); Para 0060, ‘Particle interrogation system 110 may include an illumination system 112 and a detection system 116 ; Para 0072, ‘detector systems 226 may include one or more detector assemblies’] for detecting the an edge [Para 0072, ‘detector systems 226 may include one or more detector assemblies to capture and observe the signals generated by the intersection of electromagnetic radiation beam 227 with a particle in a microfluidic flow channel 330.] of an object in the first channel [ Para 0072, ‘flow channel 330]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the detector systems 226 which may include one or more detector assemblies to capture and observe the signals generated by the intersection of Please see MPEP 2114(II) for further details; and a feedback system [Para 0093, ‘interrogation sites 314a’ ; Para 0074, ‘a single detector or detector assembly may be associated with a plurality of interrogation sites’] for providing information [ Para 0093, ‘monitor the sort performance, to confirm the adequacy of the focusing, detection and/or switching optimization algorithms] of the presence of an object [Para 0004 ‘detector detects a particle having a predetermined characteristic a signal generator is activated for sorting or deflecting the particle’] for determining the generation of the jet flow [ Para 0012, ‘the bubble jet actuator… controlled by a signal generator] in the second liquid [ ‘Para 0102, liquid]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the interrogation sites [Para 0093], associating with a single detector or detector assembly [ Para 0074],to detect a particle having a predetermined characteristic a signal generator is activated for sorting or deflecting the particle [ Para 0012]. Please see MPEP 2114(II) for further details.

Regarding Claim 5, Perrault teaches the micro-fluidic device according to Claim 1 further comprising a controller [Para 0065, ‘Control system 150 may send or transmit signals to the particle interrogation system 110, to the fluidic system 120, to the particle manipulation system 130’] for controlling actuation signals for generating a jet [Para 0012, ‘the bubble jet actuator… controlled by a signal generator], wherein the actuation signals[ Para 0092, ‘electrical signal generators that may provide AC signals and/or pulsed signals (both regular or varying) have any suitable waveform, frequency and/or 

Regarding Claim 6, Perrault teaches the micro-fluidic device according to any of the Claim 1, wherein further comprising a hydrophobic coating [Para 0126, ‘hydrophobic and/or hydrophilic surface] on one or more walls [Para 0126, ‘surfaces’] of the first channel [Para 0126, Fig. 10 ‘microfluidic channel 330’]. The “Or more walls” is interpreted as optional. 

Regarding Claim 16, Perrault teaches the microfluidic device according to 
Claim 1, wherein the second channel [Para 0116; Fig. 5A, refs. 514,516] is an elongated channel [Para 0116; Fig. 5A, refs. 514,516; ref.514 is elongated as structurally arranged]. 

Regarding Claim 19, Perrault teaches a diagnostic device for diagnosing a status of a patient, the diagnostic device comprising:
the microfluidic device according to claim 1 [See teachings of Perrault according to Claim 1 rejections] ; and
an output device [Para 0004, ‘output device’], wherein the output device determines a quality [ Para 0004, 0010, ‘predetermined characteristic a signal generator is activated for sorting or deflecting the particle] or quantity of the objects and  provides an output diagnosis [Para 0003, ‘drug screening, for instance for clinical pharmacology trials] based on the quality [ Para 0004,0010,  ‘predetermined characteristic a signal 
Regarding Claim 20, Perrault teaches an industrial inspection device for inspecting a liquid flow comprising objects, the industrial inspection device comprising:
the microfluidic device according to any of the claim 1 [See teachings of Perrault according to Claim 1 rejections]; 
an output device [Para 0004, ‘output device’], wherein the output device determines a quality  [ Para 0004, 0010, ‘predetermined characteristic a signal generator is activated for sorting or deflecting the particle] or quantity of the objects and provides an output based on the quality [ Para 0004, ‘predetermined characteristic a signal generator is activated for sorting or deflecting the particle]  or quantity of the objects, This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the detector to detect a particle having a predetermined characteristic a signal generator is activated for sorting or deflecting the particle[ Para 0004]. Please see MPEP 2114(II) for further details. The limitation “or quantity” is interpreted as optional; 
wherein the output thereon for characterizes the liquid flow [ Para 0004, 0050]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the detector to detect a particle having a predetermined characteristic 

Regarding Claim 21, Perrault teaches a method for forming the micro-fluidic device according to claim 1, the method comprising:
providing a substrate [Para 0011, 0123] comprising at least one jet flow actuator [Para 0011 ‘includes a bubble jet actuator formed on the substrate’] for generating the jet flow Para 0009, ‘a bubble jet actuator in fluid communication with the microfluidic channel for deflecting a particle from the stream in the channel’] in the second liquid [Para 0106, ;Fig. 6A-C], ref. 514]; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the bubble jet actuator of the particle sorting system 100 [Fig. 5A], formed on the substrate [Para 0011] to increase the pressure within the side chamber 516 causing a transient discharge of liquid from the first side passage 514, as indicated by the arrow [Para 0106]. Please see MPEP 2114(II) for further details.
providing a structural layer [ Para 0123,second substrate layer] over the substrate [Para 0123, ‘third substrate layer’]
Patterning [Para 0123, ‘the microfluidic channels 330, 332, 334, 514, 516, etc. may be formed by separately molding, etching or otherwise forming portions of microfluidic channels’] the structural layer [ ‘second layer’] such that the structural layer comprises at least one micro-fluidic channel [‘forming microfluidic channels’] exposing 
providing a cover [Para 0123, ‘first layer’; Para 0082] over the structural layer [Para 0123, ‘the second layer may be sandwiched between the first and third layer, such that the first and third layers form the top and bottom surfaces of the microfluidic channels; ‘may provide a cover to the second layer which may include the fluidic channels 330,332,334,514,516, etc.’], wherein the cover [Para 0123, ‘a first layer may include the one or more heating elements 512 ( and at least portions of the circuitry if the heating element is an electrical heating element) 0082, ‘first substrate layer’] comprises at least one access [ Para 0047, fluid communication’] to the at least one micro-fluidic channel [Para 0047,  ‘the switch mechanism may include one or more bubble jet actuators in fluid communication with the primary microfluidic channel’; Para 0012, ‘In some aspects, the bubble jet actuator includes a plurality of heating elements formed on the substrate, each heating element individually controlled by a signal generator.’]; 
rendering a surface [Para 0126, ‘hydrophobic and/or hydrophilic surfaces may be provided’] of the at least one micro-fluidic channel [ Para 0126, ‘ to preferentially channel the fluid to the closed end of the side channel 514 while preferentially allowing air to escape the dosed channel’] hydrophobic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Perrault JR. et al. [US20150328637A1, hereinafter ‘Perrault’], in view of Larson [US20160136643A1].
Regarding Claim 7, Perrault teaches the micro-fluidic device according to claim 6, wherein the hydrophobic coating [Para 0126, ‘hydrophobic and/or hydrophilic surface] is a perfluorodecyltrichlorosilane (PDTS) monolayer.
Perrault does not teach “hydrophobic coating is a perfluorodecyltrichlorosilane (PDTS) monolayer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “hydrophobic coating is a perfluorodecyltrichlorosilane (PDTS) monolayer” as taught by Larson, to allow H,1H,2H,2H-perfluorodecyltrichlorosilane (Alfa Aesar) in FC-3283 (3M) (1:100 v/v) to be driven through the chip by a syringe pump (14-831-200, Fisher Scientific) and washed out with ID oil (see oil composition below) to create a hydrophobic surface suitable for generating and manipulating water-in-oil emulsions [ Para 0177]. Doing so allows for the system to gain advantages associated with the creation of the hydrophobic surface with PDTS.  

Claim 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Perrault JR. et al. [US20150328637A1, hereinafter ‘Perrault’], in view of Chiou [US20120236299A1].
Regarding Claim 8, Perrault teaches the microfluidic device according to Claim 1, wherein the second liquid is different from the first liquid and wherein an interface [Para 0103] between the first liquid [ Para 0103, ‘fluid’] and the second liquid is present in the second channel [ Para 0103, ‘side chambers’ Fig. 6A-C, refs.516,  566, 512, 514]. 
Perrault does not teach “the second liquid is different from the first liquid” and wherein “an interface between the first liquid and the second liquid is present”. 
Chiou teaches “the second liquid [Para 0080, ‘water’] is different from the first liquid [Para 0080, ‘oil’]” and wherein “an interface [Para 0080, ‘stable oil/water interface’] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “the second liquid is different from the first liquid” and wherein “an interface between the first liquid and the second liquid is present” as taught by Chiou, motivated by the need to have two fluids, oil and water to produce a stable oil/water interface [Chiou, Para 0080-0081].  Doing so allows for the perturbation of the oil/water interface as a result of the generation of cavitation bubble. 

Regarding Claim 9, the microfluidic device according to Claim 1, the device further comprising a monitor for monitoring the interface between the first liquid and the second liquid. 
Perrault does not teach “the device further comprising a monitor for monitoring the interface between the first liquid and the second liquid” 
Chiou teaches the device further comprising a monitor [Para 0010-0011, 0015 ‘pulse laser’] for monitoring the interface [Para 0081-0086, ‘droplet ’] between the first liquid and the second liquid” [ Para 0009, ‘to alter fluid flow or change the properties of the interface between two fluids in order to facilitate droplet formation’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “a monitor for monitoring the interface between the first liquid and the second liquid” as taught by Chiou, motivated by the need to control the volume of the droplets generated by PLDG 
Regarding Claim 14, Perrault teaches the microfluidic device according to claim 8 wherein the second liquid [Para 0116, ‘fluid flows into the bubble jet side passage 514’] is water.
Perrault does not teach “the second liquid is water”
Chiou teaches “the second liquid is water [Para 0080, ‘water’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “the second liquid is water” as taught by Chiou, motivated by the need to utilize classic immiscible materials such as water and oil. Doing so allows for the use of common materials that are immiscible in the methods and device of the current invention. 

Regarding Claim 15, Perrault teaches the microfluidic device according to claim 14, further comprising a stabilizer adapted for stabilizing the interface [Para 0103] between the first liquid [Para 0103, ‘fluid’] and the second liquid. 
Perrault does not teach “stabilizer adapted for stabilizing the interface between the first liquid and the second liquid”. 
Chiou teaches “stabilizer [Para 0080, 0082 ‘nozzle’ or ‘nozzle opening’] adapted for stabilizing the interface [Para 0080, ‘oil/water interface’] between the first liquid [Para 0080, ‘oil’] and the second liquid [Para 0080, ‘water’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “stabilizer . 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Perrault JR. et al. [US20150328637A1, hereinafter ‘Perrault’], in view of in view of Chiou [US20120236299A1], in further view of Tan [US20110120562A1].

Regarding Claim 10, Modified Perrault teaches the microfluidic device according to Claim 8 wherein the first liquid [Para 0080, ‘oil’] and the second liquid are separated by a gas plug in the second channel [Para 0103, ‘side chambers’ Fig. 6A-C, refs.512 and 514].
Modified Perrault does not teach “the first liquid and the second liquid are separated by a gas plug”. 
Tan teaches “the first liquid [Para 0028, Fig. 1 ref. 20] and the second liquid [Para 0028, Fig. 1, ref. 22] are separated by a gas plug [Para 0028, ‘gas’]”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault in view of Chiou to incorporate “the first liquid and the second liquid are separated by a gas plug” as taught by Tan, motivated by the need for fluids 20 and 22 which can be both be liquids 

Regarding Claim 11, Modified Perrault teaches the microfluidic device according to claim 10, wherein the second channel [Para 0103, ‘side chambers’ Fig. 6A-C, refs.512 and 514] comprises an additional chamber [Para 0103, ‘side chambers’ Fig. 6A-C, refs.516 and 566], and wherein the gas plug  is captured in the additional chamber [Para 0103, ‘side chamber, ref. 566]. 
Modified Parrault does not teach “the gas plug is captured” 
Tan teaches “the gas plug is captured” [Para 0028, ‘a plug of gas is positioned’…within channel(s)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault in view of Chiou to incorporate “the gas plug is captured” as taught by Tan, motivated by the need for fluids gases and liquids)  to be separated into multiple portions.[Tan, Para 0028]. Doing so allows for any suitable combination of gases and liquids to be separated within the channel(s). 

Regarding Claim 12, Modified Perrault teaches the microfluidic device according to claim 10, the microfluidic device further comprising hydrophilic pillars [Para 0103, Fig, 5A, Fig. 8-9, ref. 25. ‘a meniscus’] in the chamber [Para 0103, side chambers 516, 566; Fig, 6A-C, 8-9’ ‘as structurally arranged’] wherein the hydrophobic pillars define an interface [Para 0103, ‘; meniscus defines interface’] between the second liquid [Para 0103 ‘fluid’] and the gas plug].
Modified Parrault does not teach “gas plug” 
Tan teaches “gas plug”
Tan teaches “the gas plug is captured” [Para 0028, ‘a plug of gas is positioned’…within channel(s)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault in view of Chiou to incorporate “the gas plug” as taught by Tan, motivated by the need to use a plug of gas to separate a suitable combination of gases and liquids into multiple portions. [Tan, Para 0028]. Doing so allows for any suitable combination of gases and liquids to be separated within the channel(s). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Perrault JR. et al. [US20150328637A1, hereinafter ‘Perrault’], in view of in view of Chiou [US20120236299A1], in further view of Tan [US20110120562A1], in further view of Linder [US20080038839A1]

Regarding Claim 13, Modified Perrault teaches the microfluidic device according to claim 10, the microfluidic device further comprising an additional channel [Para 0120, ‘side chamber 516 is provided as two branched arms; ‘one of the arms’], adapted for controlling a size of the gas plug. 


Tan teaches “the gas plug”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault in view of Chiou to incorporate “the gas plug” as taught by Tan, motivated by the need to use a plug of gas to separate a suitable combination of gases and liquids into multiple portions. [Tan, Para 0028]. Doing so allows for any suitable combination of gases and liquids to be separated within the channel(s). 

Modified Perrault in view of Tan does not teach “adapted for controlling a size”

Linder teaches “adapted for controlling a size… [Para 0077, ‘the valve may then be opened again for a length of time appropriate for aspirating the desired plug size; Para 0084, 0090 ‘separating fluid is air’; Para 0069 ‘An additional air plug 50 may separate the first rinse solution plug 40 from a second rinse solution plug 60’].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault, in view of Chiou, in further view Tan to incorporate “adapted for controlling a size” the gas plug” as taught by Linder, motivated by the need to aspirate an air plug of suitable length into the tube (channel) by the valve. Doing so allows the desired size of air plug to be generated in the tube.  


s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Perrault. JR. et al. [US20150328637A1, hereinafter ‘Perrault’], in view of Pease et al. [US20040151629A1].
Regarding Claim 17, Perrault teaches microfluidic device according to Claim 2 wherein the heater [Abstract, Para 0095, 0100 fig. 5A, ref. 512, ‘heating , elements’]  comprises a stack, the stack comprising a metal layer in between a first passivation layer and a second passivation layer, wherein the stack is on top of a semiconductor substrate layer or glass layer.
Perrault does not teach “comprises a stack, the stack comprising a metal layer in between a first passivation layer and a second passivation layer, wherein the stack is on top of a semiconductor substrate layer or glass layer”
Pease teaches “heater [Para 0054] comprises a stack [Fig. 6-9,’ as structurally arranged’], the stack comprising a metal layer [Para 0054, ‘conduction layer’. For instance Aluminum] in between a first passivation layer [Para 0054, ‘Aluminum oxide layer as a passive oxide is well known in the art’] and a second passivation layer [Para 0054, Fig. 6, ref. 144 ‘Another insulation layer, a passivation layer’; Para 0133, Fig. 38, ref. 55, ‘One or more passivation layers 558 may cover these thin films. Suitable materials for a passivation layer may include silicon nitride (Si3N4) or silicon carbide (SiC), among others’], wherein the stack is on top of a semiconductor substrate layer or glass layer [Para 0054, Substrate (98); Para 0064, semiconductor or glass’; Para 0082]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “the heater comprises a stack, the stack comprising a metal layer in between a first passivation 

Regarding Claim 18, the microfluidic device according to claim 17, wherein the first passivation layer has a lower thermal conductivity than the second passivation layer.
Perrault does not teach “the first passivation layer has a lower thermal conductivity than the second passivation layer”
Pease teaches “the first passivation layer [Para 0054, ‘Aluminum oxide layer as a passive oxide is well known in the art’] has a lower thermal conductivity than the second passivation layer [Para 0054, Fig. 6, ref. 144 ‘Another insulation layer, a passivation layer’; Para 0133, Fig. 38, ref. 55, ‘One or more passivation layers 558 may cover these thin films. Suitable materials for a passivation layer may include silicon nitride (Si3N4) or silicon carbide (SiC), among others’].

It appears that the first and second passivation layers taught by Pease are substantially identical in chemical structure, therefore, the properties qualified by the first and second passivation layers claimed are inherently met. The indices are given the appropriate patentable weight. See MPEP 2112.01(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perrault to incorporate “the first passivation layer has a lower thermal conductivity than the second passivation layer”” as taught by Pease, to utilize Silicon nitride and Aluminum oxide as suitable passivation layers, [Pease, Para 0133, 0054]. Doing so allows the provision of suitable thermal barriers from the conduction layer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brundage et al. [US010228317B1]: teaches systems and methods for achieving multiplexed cell sorting.
Chung et al. [US008778666B1]: teaches a device comprises: one or more cantilevered biomimetic cilia, and a liquid disposed among the one or more biomimetic cilia, wherein individual biomimetic cilia are at least partially submerged in the liquid, and wherein the biomimetic cilia are arranged for excitation into resonance, such as for mixing and pumping via the resonant behavior of the excited cilia. 
Cho et al. [US 20150268244A1]: teaches cell detection systems, fluidic devices, structures and techniques related to particle and cell sorting and detection in fluid, for example sorting specific subpopulations of cell types. A method for verification of sorting of particles includes receiving a first detection signal that is associated with optical characteristics of a particle in a first channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797